Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-9 are pending.
Claims 1, 3-9 are allowed


Allowable Subject Matter

The reason for allowance of claim 1 is that the closest prior art of record (Forzani), alone or in combination fails to teach,  sensing, by the infrared array sensors, whether there is an indoor person or not; in determining that no person indoor is sensed, turning off the air conditioner system and the purification system, and meanwhile, judging, by the computer system, the values monitored by the outdoor pollutant sensor and the indoor pollutant sensor, in determining that the value 2Docket No.: P-20HC1052US monitored by the outdoor pollutant sensor is greater than the values monitored by the indoor pollutant sensor, turning off the fresh air system, and in determining that the value monitored by the outdoor pollutant sensor is less than the value monitored by the indoor pollutant sensor, starting the fresh air system; in determining that an indoor person is sensed, calculating, by the computer system, an indoor environment quality comprehensive evaluation index IAQI according to values transmitted by the temperature and humidity sensor and the indoor pollutant sensor; calculating, by the computer system, a ratio R of a reduction value of an indoor environment quality comprehensive evaluation index AIA QI and an energy consumption increase value AP, obtained in each of a plurality of different regulation modes, and selecting among the plurality of different regulation modes, by the computer system, a regulation mode with the maximum ratio R to coordinate a quality of the indoor environment; and returning and executing the sensing step; wherein the indoor environment quality comprehensive evaluation index IAQI is calculated according to the following formula:  
    PNG
    media_image1.png
    42
    459
    media_image1.png
    Greyscale
 wherein, in the formula, IAQI is an indoor environment quality sub-index of pollutant i; n is a number of pollutant items; C is a monitored value of a concentration of pollutant i; BPFi is a high-level value of a concentration limit of the pollutant i; BPL; is a low-level value of a concentration limit of the pollutant i; IAQIHi is an indoor environment quality sub-index corresponding to BPHi; IAQILi is an indoor environment quality sub-index corresponding to BPLi, in combination with other elements of the claim. 

In addition to the reasons above, see Applicant’s arguments to the previous rejections which were found to be persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119